CONTRAT D'ASSOCIATION & ANNEXES

ENTRE
L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES
ET

COHO INTERNATIONAL LIMITED

CONTRAT _D'ASSOCTATION

ENTRE LES SOUSSIGNES :

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES, ci-après
dénommée "ETAP", établissement public à caractère industriel et
commercial, dont le siège est à Tunis 27 bis Avenue Khereddine
Pacha, représentée par Monsieur Abdelwahab KESRAOUI, son
Président Directeur Général,

D'une part,

COHO INTERNATIONAL LIMITED ci-après dénommée "COHO", société
établie selon les lois des Bahamas dont le siège social est à
P.0.BOX N° 8220 Scotia Bank Building Rawson Square, Nassau,
Bahamas ayant comme adresse en Tunisie 14, avenue Alain Savary-
1002 Tunis Belvédère, représentée par Monsieur Jeffrey CLARKE
dûment mandaté pour signer ce contrat.

D'autre part,

Il est dlablement é ce qui suit :

ETAP & COHO sont convenus de déposer, conjointement et dans
l'indivision entre elles, une demande de Permis de recherche et
d'exploitation de substances minérales du second groupe telles
que définies à l'Article deux du Décret du ler janvier 1953 sur
les Mines. Le Permis demandé dit "Permis ZARAT* porte sur deux
cent quarant neuf (249) périmètres élémentaires de quatre
kilomètres carrés (4 Km2) chacun d'un seul tenant, soit neuf
cent quatre vingt seize (996) Km2.

ETAP & COHO ont fixé leurs pourcentages de participation dans le
Permis comme suit :

- Cinquante cinq pour cent (55%) pour ETAP.
— quarante cinq pour cent (45%) pour COHO.

Elles ont décidé de conduire en commun les opérations
d'exploration et d'appréciation de substances minérales du second
groupe dans le Permis ainsi que les opérations de développement
et d'exploitation des concessions qui en seraient issues.

Elles ont conclu le présent Contrat d'Association en vue de
définir les conditions et modalités de leur association ainsi que
les droits et obligations qui résulteront pour chacune d'elles de
la Convention et du Cahier des Charges qui seront conclus entre
l'Etat Tunisien d'une part et ETAP et COHO d'autre part, à
l'occasion de l'attribution du Permis objet de leur demande
commune.

Il est arrété et convenu ce qui suit : À

TITRE TI

DISPOSITIONS GENERALES

ARTICLE PREMIER : Définitions

Aux fins de l'application du présent Contrat, les mots et
expressions qui y sont utilisés ont la signification suivante :

1° Contrat : désigne le présent contrat d'Association.

2° Partie(s) : désigne ETAP et/ou COHO et leurs cessionnaires
éventuels.

3° Permis : désigne le permis de recherche de substances
minérales du second groupe dit "ZARAT" qui sera
accordé conjointement et dans l'indivision à ETAP
& COHO par arrêté du Ministre de l'Economie et des
Finances tel que ce Permis existe à chaque
instant compte tenu des renouvellements et s'il y
à lieu des réductions apportées.

4° Convention : désigne la convention et ses annexes portant
autorisation de recherche et d'exploitation des
substances minérales du second groupe dans le
Permis en application des Décrets du 13.12.1948 et
du ler janvier 1953 sur les Mines et du décret-loi
n° 85-9 du 14.09.1985 et tel qu'il a été modifié
par la loi n° 87-9 du 06.03.1987 (Loi Pétrolière)
et qui sera signée à Tunis par l'Etat Tunisien
d'une part et par ETAP et COHO d'autre part.

5° CAHIER DES CHARGES : désigne le Cahier des Charges qui sera
signé et annexé à la Convention.

6° OPERATEUR : désigne la Partie chargée d'effectuer toute
opération en vertu du présent Contrat.

7° DECOUVERTE: désigne une découverte de susbtances minérales du
second groupe telle que définie dans le Cahier des
Charges.

8° DECOUVERTE COMMERCIALEMENT EXPLOITABLE :
désigne une Découverte de substances minérales du
second groupe, que les Parties décident de
développer et de mettre en production.

9° CAPACITE OPTIMUM DE PRODUCTION :
désigne la capacité qui permet la récupération
optimale des réserves compte tenu des
caractéristiques techniques du gisement et en
respect des saines pratiques en usage dans

l'industrie pétrolière.
10° SOCIETE OU ORGANISME AFFILIE : désigne :

a) Toute Société ou Organisme dans les assemblées
desquelles une partie détient directement ou
indirectement plus de cinquante pour cent (50%)
des droits de vote, ou

b) Toute Société ou Organisme ou Etablissement
Public détenant, directement ou indirectement,
plus de cinquante pour cent (50%) des droits de
vote dans les assemblées d'une Partie, ou

c) Toute Société ou Organisme dans les assemblées
desquelles plus de cinquante pour cent (50%) des
droits de vote sont détenus directement ou
indirectement par une ou plusieurs sociétés, ou
établissements publics affiliés à une Partie, au
sens des alinéas a) et b) ci-dessus, ensemble ou
séparément.

11° DOLLARS : désigne le Dollar des Etats-Unis d'Amérique.

ARTICLE DEUX : Objet du Contrat

Le présent Contrat a pour objet de définir les conditions selon
lesquelles les Parties entendent réaliser en commun
l'exploration, l'appréciation, le développement et l'exploitation
des gisements de substances minérales du second groupe dans le
Permis et les concessions qui en seraient issues, ainsi que le
traitement et le transport de ces substances.

ARTICLE TROIS : Création de l'Association et Pourcentage
de Participation

À dater de la signature du présent Contrat, il est crée entre les
Parties une Association (ci-après dénommée "Association") n'ayant
pas la personnalité juridique, dont le but est la réalisation des
opérations visées à l'Article 2 ci-dessus.

3.1 — Les pourcentages de participation des Parties dans
l'Association sont :

- de cinquante cinq pour cent (55%) pour ETAP
- et quarante cinq pour cent (45%) pour COHO

3.2 —- Seule et seulement pour une (des) concession(s) donnée(s),
les pourcentages de participation pourront être modifiés si ETAP
décide conformément à l'Article 13 de la Loi Pétrolière de
réduire son pourcentage de participation.

3.3 — Sauf dispositions contraires du présent Contrat,

a- les Parties supportent, chacune proportionnellement au
pourcentage de sa participation défini ci-dessus, les coûts
d'exploration, d'appréciation et les dépenses relatives au
développement et à l'exploitation, réalisés au titre du présent
Contrat.

b- proportionnellement au pourcentage de sa participation
chaque Partie détient tous biens et intérêts acquis en vertu du
présent Contrat, et assume les responsabilités découlant ayéit
Contrat.

c— Notamment, chaque Partie dispose, proportionnellement à
son pourcentage de participation, du droit aux réserves en place
des substances minérales du second groupe extraites des
concessions qui seraient issues du Permis.

ARTICLE : Fonctionnement de l'Association

Les études et travaux, approuvés par le Comité d'Opérations, sont
réalisés directement ou indirectement par l'Opérateur en étroite
collaboration avec les Parties comme indiqué ci-après.

4.1 - Comité d'Opérations

4.1.1. Composition :

Le Comité d'Opérations se compose par moitié de
représentants nommés par ETAP et par moitié de représentants
nommés par COHO.

La présidence du Comité d'Opérations est assurée par
l'opérateur.

4.1.2. Fonctions :

Le Comité d'Opérations est chargé de prendre les décisions
relatives à l'ensemble des opérations et travaux de l'Association
notamment :

- d'arrêter les programmes d'opérations et de travaux ainsi
que les budgets correspondants sur proposition de l'Opérateur.

- d'approuver la nature et l'implantation de tous travaux.

- d'approuver la liste des fournisseurs proposés par
l'Opérateur.

- d'approuver les contrats et marchés proposés par
l'opérateur à la suite des appels d'offres et dont le montant
est supérieur à cent milles (100.000) Dinars Tunisiens.

ia
5.

- d'examiner les comptes rendus d'activités préparés par
l'Opérateur et de contrôler celui-ci dans la conduite et
l'exécution des travaux qui lui sont confiés.

- d'arrêter les programmes de production après examen des
propositions présentées par l'Opérateur.

- d'approuver sur proposition de COHO ou, à défaut de
proposition de celle-ci trente (30) jours avant la date limite
légale de dépôt des dossiers, sur proposition d'ETAP, les
renouvellements, extension de la superficie et/ou de la durée,
abandons, demandes de concessions relatifs aux titres miniers
détenus ou à détenir par l'Association,

- de créer tout Comité Technique qui lui semble nécessaire,

- de décider la cession d'informations à des tiers et d'en
définir les conditions.

4.1.3. Délibérations
Les décisions du Comité d'Opérations sont prises à
l'unanimité des représentants désignés par les Parties.

Il est toutefois, convenu, qu'au cas où l'unanimité ne
pourrait être obtenue au sein du Comité d'Opérations :

a- relativement à une opération financée par une ou
plusieurs Parties, la proposition présentée par les représentants
de la ou des Parties qui assurent la totalité du financement,
sera considérée comme adoptée,

b- relativement à une opération financée en commun, la
proposition sera considérée comme adoptée, si elle est agréée par
deux (2) Parties ou plus qui assureront au moins cinquante cinq
pour cent (55%) du financement.

Chaque Partie s'engage pour sa part à faire en sorte que
l'Association soit en mesure de respecter les obligations et de
préserver les droits stipulées par la Convention et ses annexes.

Nonobstant les dispositions de l'alinéa ci-dessus, chacune
des Parties s'engage à ce que les positions que ses représentants
prendront au sein du Comité d'Opérations n'aient pas pour effet
de faire perdre à l'autre Partie le bénéfice des garanties
prévues par la Convention et ses annexes.

4.1.4. Convocation et Réunions

Le Comité d'Opérations se réunit au moins une fois par
trimestre en tout lieu convenu à l'avance d'un commun accord, sur
la convocation de son Président adressée à chaque représentant
avec préavis de quinze (15) jours ; en cas d'urgence, ce délai
peut être réduit d'un commun accord. w
A

b
La convocation écrite précise la date, l'heure, le lieu et
l'ordre du jour de la réunion ; l'ordre du jour comporte
notamment toute question formulée auparavant par écrit par l'un
des représentants. Si l'un des représentants en exprime le désir
par écrit, le Président est tenu de convoquer le Comité dans un
délai n'excédant pas quinze (15) jours.

Dans les quinze (15) jours qui suivent la réunion du Comité
d'Opérations, le Président adresse à chacun des représentants un
projet de procès-verbal détaillé de la réunion.

Chacun des représentants dispose de quinze (15) jours pour
formuler les observations et corrections qu'il entend y voir
figurer, l'absence de réponse valant acceptation du procès-
verbal. Après intégration des observations des représentants, le
Président fait circuler auprès de chacun le procès-verbal
définitif pour signature.

4.2 - Réalisation des travaux :

L'Opérateur, désigné conformément au paragraphe suivant, est
appelé à réaliser pour le compte des Parties l'ensemble des
travaux d'exploration, d'appréciation et/ou de développement
et/ou d'exploitation des substances minérales du second groupe
sur le Permis et les Concessions qui en seraient issues, ainsi
que du traitement et du transport de ces substances.

L'Opérateur entreprend toute action nécessaire pour préserver et
protéger les biens et propriétés des Parties et mène les
opérations en conformité avec les règles de l'Art.

L'Opérateur est chargé notamment :

- d'appliquer les décisions prises par le Comité
d'Opérations,

- de préparer et conclure les contrats de services avec les
sociétés de services tierces en priorité tunisiennes et de suivre
la bonne exécution des opérations qui leur sont confiées,

- de tous autres mandats qui lui sont confiés par le Comité
d'Opérations.

4.3 - Opérateur pour le compte de l'Association
Les Parties conviennent de désigner comme :

a- Opérateur COHO pour tous les travaux d'exploration,
d'appréciation, de développement et d'exploitation financés par

elle seule. 774

7,

b- Opérateur, une société mixte COHO - ETAP pour les travaux
de développement et d'exploitation financés en commun sur toute
concession dans laquelle ETAP participe conformément au
paragraphe 14.2 b ci-dessous.

Cette société mixte sera constituée durant les six (6) mois
suivant la date de dépôt de la demande commune de la première
concession.

Cette société sera constituée et régie par les dispositions
figurant dans "l'Accord entre les actionnaires" joint au présent
Contrat d'Association en annexe C.

COHO apportera à la Société Mixte son assistance technique au
niveau de l'auditing technique des équipements et le contrôle de
qualité ainsi que la formation des ingénieurs tunisiens.

c- Opérateur ETAP pour les travaux d'exploration,
d'appréciation, de développement et d'exploitation financés par
elle seule.

d- L'Opérateur est tenu de faire associer des ingénieurs de
ETAP et COHO à tous les travaux et les études qui seront
réalisés, pour les besoins du Permis et/ou Concessions, par lui
ou par des tiers.

e- Il est entendu que dans la réalisation de son mandat,
l'opérateur sera remboursé au coût réel sans bénéfice ni perte.

4.4 - Accord d'Opérations
Un Accord d'Opérations qui fait l'objet de l'Annexe À ci-jointe
fait partie intégrante du présent Contrat.

4.5 - Représentation de l'Association

Chaque Partie assure sa représentation auprès des
Administrations et des Pouvoirs Publics Tunisiens pour toutes
affaires concernant ses droits et intérêts propres. 74

j
TITRE II
DISPOSITIONS PARTICULIERES AUX OPERATIONS D'EXPLORATION

ARTICLE CINQ : inition des rations d' loration

Par opération d'exploration s'entendent toutes les opérations
effectuées à la surface et dans le sous-sol du Permis et/ou
Concessions en vue d'établir l'existence de substances minérales
du second groupe.

Par opérations d'exploration, on entend, sans que la liste ci-
dessous soit limitative :

a- les études et campagnes topographiques, géodésiques,
hydrographiques, métérologiques et bathymétriques,

b- les études et campagnes géologiques et géophysiques,

c- les forages et les essais et évaluations de données provenant
de puits d'exploration et/ou d'appréciation.

d- les travaux ou études techniques, ou économiques afférents aux
opérations précédentes,

e- les travaux d'appréciation.

ARTICLE SIX : Opérations d'Exploration et d'appréciation
financées par COHO seule

6.1 -— Sauf dispositions contraires du présent Contrat, COHO
assure seule, sur le Permis, le financement des opérations
d'exploration définies à l'Article 5 ci-dessus.

6.2 — COHO est notamment seule responsable vis-à-vis de
1'AUTORITE CONCEDANTE de l'obligation relative à la réalisation
des travaux minima en application des dispositions du Cahier des
Charges.

6.3 - Pendant la première période de validité du Permis qui est
fixée à (3) années, COHO s'engage à effectuer des travaux de
recherche, conformes aux règles de l'Art et régulièrement
poursuivis, représentant le travail suivant :

a/ une campagne sismique de 300 Kms.

b/ le forage de deux (2) puits d'exploration sur la zone
couverte par le Permis, à l'exception de la structure Didon, en
vue de tester le cenomanian. Chaque forage doit atteindre la
profondeur minimale de 3.200 mètres.

Le coût des travaux décrits ci-dessus est estimé à six (6)
millions de Dollars des Etats-Unis.
9.

c/ COHO effectuera le forage du premier puits d'exploration
tel qu'indiqué ci-dessus dans les 18 mois suivant la date de la
publication de l'Arrêté institutif du Permis au Journal Officiel
de la République Tunisienne.

Le Titulaire a, en outre, l'option de prolonger la période
initiale de validité du Permis d'une (1) année après notification
écrite faite à l'AUTORITE CONCEDANTE au moins deux (2) mois avant
la fin de la période considérée.

Durant cette période additionnelle le COHO s'engage à effectuer
ce qui suit :

- en cas de résultat concluant, forer un (1) puits
d'appréciation sur la découverte réalisée.

- en cas de résultat négatif, exécuter une campagne sismique
de 100 Kms.

6.4 - Dès le commencement du forage du premier puits
d'exploration indiqué sous le paragraphe 1 - b/ ci-dessus, le
Titulaire est autorisé à tester la production en pétrole et en
gaz de la structure Didon pour une durée de six (6) mois avec
possibilité d'extension de ladite période pour six (6) mois
après accord de l'AUTORITE CONCEDANTE.

Pour ce faire COHO pourrait essayer de reprendre le puits Didon
i.

En cas d'impossibilité de ladite reprise COHO est autorisé à
forer un puits d'appréciation dans la structure de Didon, auquel
cas ledit puits sera considéré comme faisant partie des travaux
minima incombant au Titulaire en cas d'extension de la période
initiale de validité du Permis telle que prévue au présent
Article 6.3.C. ci-dessus.

Toutefois, si le test indiqué n'a pas été effectué par le
Titulaire durant les quatre premières années de validité du
Permis (3 premières années plus une option d'une année) la zone

de Didon sera rendue à l'AUTORITE CONCEDANTE.

6.5 - Au cas où COHO réalise les obligations de travaux minima
durant la première période de validité du Permis ou durant toute
autre période d'extension et/ou de renouvellement, il aura
satisfait à ses obligations de travaux sur le Permis même au cas
où les obligations de travaux minima auront été réalisées à un
coût inférieur à celui estimé ci-dessus.

6.6 -— COHO est seule redevable à l'AUTORITE CONCEDANTE du

versement prévu par le Cahier des Charges en cas de non exécution
du minima des travaux.
À Ai

gl
10.

En conséquence, si pour une raison quelconque, COHO n'a pas
réalisé le programme de travaux minima prévu par le Cahier des
Charges, à la fin d'une période quelconque de validité du Permis
ou au moment où elle abandonne ses droits sur ce Permis à ETAP,
COHO exécutera les obligations prévues à l'article 7 du Cahier
des Charges annexé à la convention.

6.7 — COHO assure seule le versement de la redevance
superficiaire relative au Permis.

6-8 — COHO assure seule le financement des travaux d'appréciation
nécessaires à la reconnaissance de toute structure ayant mis en
évidence une découverte.

6.9 - COHO ne peut prétendre à aucun remboursement de la part
d'ETAP au titre du financement des opérations d'exploration et
d'appréciation sauf dans les cas prévus à l'article 15 ci-
dessous.

ARTICLE SEPT : Renouvellement du Permis
7.1 - Après réalisation des travaux minima prévus au cahier des

charges et trente (30) jours au moins avant la date limite de
dépôt d'une demande de renouvellement, COHO est tenue de notifier
à ETAP sa décision de renouveler ou non le Permis.

Dans le cas où COHO décide de ne pas renouveler le Permis, ETAP
dispose de la faculté de renouveler celui-ci à son seul
bénéfice. Dans ce cas, COHO cède à ETAP ses droits et
obligations relatifs au Permis et notifie cette cession à
1'AUTORITE CONCEDANTE en application des dispositions du Cahier
des Charges.

Dans le cas où COHO décidé de demander le renouvellement du
Permis, elle s'engage à réaliser à ses frais et à son seul
risque, un programme de travaux de forage et dont le coût estimé
est égal à U.S.$ 3.000.000 (trois millions de Dollars U.S.) et
ce pour chaque période de renouvellement.

7.2 - La réduction volontaire de surface et renonciation au
Permis en application de l'Article 6 du Cahier des Charges, ne
peuvent intervenir qu'en vertu d'une décision unanime de toutes
les Parties.

7.3 - La délimitation de la Zone à retenir pour le renouvellement
du Permis, doit faire l'objet d'un accord des Parties.
11.

ARTICLE HUIT : Participation d'ETAP aux opérations d'Exploration

sur le Permis

ETAP dispose de la faculté de proposer au Comité d'Opérations, en
plus du programme annuel d'exploration prévu par COHO, la
réalisation d'un ou de deux forages par année de calendrier
grégorien, précédés ou non d'opérations d'exploration prévues à
l'Article 5 alinéas a) et b) ci-dessus.

a- Dans le cas où le Comité d'Opérations décide à
l'unanimité la réalisation du programme proposé par ETAP, le
financement de ce programme est assuré par COHO dans la limite
des engagements minima de celle-ci.

b- Dans le cas où l'unanimité du Comité d'Opérations n'a pas
été obtenue, ETAP dispose de la faculté de réaliser ce programme
au titre de travaux supplémentaires selon les dispositions
définies à l'Article 11 ci-après.

Etant entendu qu'ETAP ne peut entamer la réalisation dudit
programme qu'après une durée maximum de douze (12) mois au cours
de laquelle COHO pourra décider de réaliser ledit programme aux
conditions fixées au paragraphe a) du présent Article.

ARTICLE NEUF : Opérations d'Exploration sur Concession commune

On entend par opérations d'exploration sur Concession commune, la
réalisation d'un ou plusieurs forages implantés à l'intérieur de
cette Concession, précédés ou non par des opérations
d'exploration définies à l'Article 5 alinéas a) et b) éi-dessus,
aÿänt pour objectif un horizon réservoir différent du réservoir
producteur ou l'horizon réservoir producteur mais sur une
structure différente de la structure en production.

Les opérations d'exploration sur Concession commune, sont
considérées comme des opérations d'exploration normale et
l'ensemble des dispositions du présent Titre leur est applicable.

ARTICLE DIX : Cas d'une Découverte potentiellement exploitable

Lorsque les opérations d'exploration conduisent à une Découverte
potentiellement exploitable, COHO dans les quatre vingt dix (90)
jours qui suivent la fin des esssais prévus au Cahier des
Charges, remet à ETAP un rapport d'appréciation de la Découverte
considérée.

Ce rapport comporte :

- les résultats techniques afférents au forage et au

gisement découvert, 4)
12.

- une estimation des réserves et de la capacité de
production,

- un programme d'appréciation de la Découverte considérée
tel que prévu à l'Article 9.a de la Loi Pétrolière.

- une préétude technique de faisabilité de développement
incluant une estimation des dépenses d'exploration effectuées
jusqu'älors ainsi qu'une estimation préliminaire des coûts de
développement.

ARTICLE ONZE : Travaux supplémentaires

On entend par travaux supplémentaires, la réalisation d'un ou de
plusieurs forages d'exploration, précédés ou non par des
opérations d'exploration définies à l'Article 5 alinée a) et b)
ci-dessus et financés par ETAP en application des dispositions de
l'article 8 paragraphe b) ci-dessus.

11.1 - Dans le cas où ces travaux supplémentaires ne conduisent
à aucune Découverte, les immobilisations correspondantes restent
inscrites intégralement dans les comptes d'ETAP et ne donnent
lieu à aucun remboursement de la part de COHO.

11.2 - Dans le cas où ces travaux supplémentaires conduisent à
une Découverte ou à une Découverte commercialement Exploitable
selon les définitions données à l'Article 1 du présent contrat
d'Association, ETAP est tenue d'établir et de remettre à COHO
dans les cent vingt (120) jours suivant la mise en évidence de la
Découverte obtenue, un rapport d'appréciation tel que prévu à
l'Article 10 ci-dessus.

Si dans les quatre vingt dix (90) jours qui suivent la remise par
ETAP à COHO du rapport en cause, celle-ci notifie sa décision de
participer aux opérations ultérieures d'appréciation et /ou de
développement de la Découverte à laquelle ont conduit les travaux
supplémentaires, elle est tenue :

a — d'acquérir immédiatement auprès de l'ETAP 45% des
immobilisations relatives à ces travaux supplémentaires et de lui
régler immédiatement le montant correspondant, lequel montant
sera considéré comme une dépense d'exploration par COHO.

b - de financer seule et sans pouvoir prétendre à un
quelconque remboursement de la part d'ETAP à ce titre, les
travaux ultérieurs sur la Découverte considérée jusqu'à ce que le
montant de ceux-ci atteigne cent vingt cinq (125%) pour cent, du
montant total des travaux supplémentaires réalisés par ETAP et

relatifs à ladite Découverte.
13.

ec - et enfin de verser à ETAP sur les 45% ou sur tout autre
pourcentage qui découlerait des dispositions de l'Article 3.2.
ci-dessus de pétrole brut constituant la part de production de
COHO du gisement considéré, un montant égal à cent vingt cinq
(125) pour cent du coût total des travaux supplémentaires
réalisés par ETAP et relatifs à la Découverte en question.

Le paiement dudit montant s'effectuera par COHO selon les
mêmes termes et conditions stipulés aux paragraphes 2 & 3 de
l'Article 15 du présent Contrat.

Au delà du montant indiqué au paragraphe c) ci-dessus, le
financement des opérations ultérieures, sera assuré conformément
aux dispositions du présent titre et du titre IV ci-dessous.

Si COHO notifie sa décision de ne pas participer aux opérations
ultérieures d'appréciation et/ou de développement sur la
Découverte à laquelle ont conduit les opérations supplémentaires,
elle n'est tenue à aucun des versements prévus aux paragraphes

a), b) et c) ci-dessus.
14.

TITRE III
Dispositions particulières aux opérations
de test de la Structure Didon
ARTICLE DOUZE : Réalisation de l'Appréciation de la Structure
Didon

Dañs le cas où COHO décide de procéder au test de la structure
Didon comme indiqué au Titre II-paragraphe 6.4. ci-dessus.

COHO est tenu de faire parvenir à ETAP un rapport comportant un
plan des opérations de testing incluant les données suivantes :

- Projet de Profils de productions,

- une estimation des coûts des immobilisations et des coûts
opératoires y compris ceux relatifs à la location des
équipements.

ETAP dispose d'un délai de trente (30) jours pour notifier à COHO
sa décision de participer ou non aux opérations de test en
indiquant son taux de participation avec un maximum de 55 % le
cas échéant.

1- En cas de participation de l'ETAP, celle-ci prendra en charge
sa quote-part des coûts opératoires conformément à la procédure
fixée à l'Accord Comptable et elle aura droit d'enlever sa quote
part de la production provenant des opérations de testing.

2- Après avoir terminé les opérations de testing, COHO adressera
à ETAP un rapport d'appréciation du gisement comportant les
conclusions ci-après :

(à) soit la fin des opérations de testing et l'abandon de la
structure Didon. Dans ce cas ETAP est déliée de toute obligation
de quelque nature que ce soit envers COHO.

(ii) soit la réalisation de travaux complémentaires
d'appréciation et ce par le forage d'un puits sur la structure
Didon auquel cas ledit forage sera considéré comme faisant partie
des obligations de COHO au titre des travaux minima réalisés
pendant la période d'extension de la ler période de validité du
Permis comme indiqué.

(iii) soit que COHO décide de demander une Concession sur la
structure Didon. Dans ce cas et si ETAP décide de s'associer à la
signature de la demande de la Concession, ETAP remboursera à COHO
45 jours après l'envoi par COHO de sa facture, sa quote part du
coût des équipements.

3- Les dispositions prévues ci-dessus s'appliqueront à toutes
opérations de testing résultant des travaux effectués dans le

cadre du paragraphe 2 (ii) ci-dessus. 274
15.

TITRE IV
DISPOSITIONS PARTICULIERES AUX OPERATIONS DE DEVELOPPEMENT

ARTICLE TREIZE : Définition des opérations de développement

On entend par opérations de développement tous les travaux,
études et opérations effectués sur un gisement, après que la
notification de développement qui accompagne la demande de
Concession a été déposée, en vue de réaliser toutes les
installations et tous les équipements nécessaires à l'extraction,
la séparation, le stockage, le transport et le chargement de la
production, le traitement destiné à rendre les substances
minérales du second groupe marchandes, notamment la liquéfaction
des hydrocarbures gazeux, y compris toutes les opérations
annexes, en particulier celles nécessaires au maintien de
pression, à la récupération primaire, secondaire et tertiaire
desdites substances.

ARTICLE QUATORZE : Développement d'une Découverte Commercialement
Exploitable

14.1 -— Au moins quatre vingt dix (90) jours avant la date de
notification de développement, COHO établit et remet aux Parties
un rapport technique et économique qui servira de plan de
développement tel que décrit à l'Article 10 de la Loi Pétrolière.

14.2 - Dans les quatre vingt dix (90) jours qui suivent la remise
de ce rapport, l'ETAP est tenue de notifier à COHO sa décision de
participer ou non au développement du gisement considéré et de
préciser son niveau de participation le cas échéant.

a—- Dans le cas où ETAP ne désire pas participer au
développement et à l'exploitation de la Découverte
Commercialement Exploitable, COHO déposera seule une demande de
Concession et notifiera le développement du gisement considéré
conformément à la Convention, au Cahier des Charges et à la Loi
pétrolière.

Dans ce cas COHO entreprendra les travaux de développement
et d'exploitation de la Découverte Commercialement Exploitable et
réalisera lesdits travaux à son seul coût et à son seul bénéfice.

b- Dans le cas où ETAP décide de participer au développement
et à la mise en production de la Découverte Commercialement
Exploitable, COHO et ETAP déposeront ensemble une demande de
Concession et notifieront le développement du gisement considéré
conformément à la Convention, au Cahier des Charges et à la Loi
Pétrolière. Le financement de tous les forages et opérations de
développement sera assuré par les Parties au prorata de leur
pourcentage de participation dans la Concession à partir de la
date de notification de développement. 14 ai
16.

14.3 - Nonobstant les dispositions du paragraphe 14.2 a) ci-
dessus, ETAP pourra participer au développement du gisement
considéré en notifiant sa décision au plus tard douze (12) mois
après la date de la notification du développement par COHO sus-
visée à l'Article 14.2 a) moyennant l'acquisition par elle auprès
de COHO de 55% ou un taux inférieur à 55% si ETAP fait prévaloir
son option décrite à l'Article 3.2 ci-dessus des immobilisations
de développement réalisées par COHO sur ledit gisement à partir
de la date de dépôt de la demande de Concession à leur coût réel
calculés en Dollars U.S. au taux de change en vigueur le jour du
paiement effectif de la dépense par COHO. A ces coûts
s'ajouteront les intérêts calculés sur la base du taux mensuel du
“London Interbank Offered Rate" (Libor) majoré de 5 points par
mois à compter de la date de paiement effectif par COHO des coûts
desdites immobilisations jusqu'à la date de paiement effectif par
ETAP.

ETAP dans ce cas consacre chaque année à l'acquisition de ces
immobilisations et à concurrence de leur valeur vingt (20%) pour
cent de ses cinquante cinq (55%) pour cent ou un taux inférieur à
55% si ETAP fait prévaloir son option décrite à l'Article 3.2.
ci-dessus d'hydrocarbures liquides ou gazeux représentant sa part
de production du gisement considéré, évalué au prix de vente
normal tel que défini à l'Article 80 du cahier des charges, sans
toutefois que le délai de règlement à COHO puisse excéder trois
(3) ans, à compter de la date de notification de participation de
l'ETAP.

14.4 Les sommes à régler à COHO à ce titre sont payées en
Dollars ($})} U.S. lors de chaque échéance annuelle, la première se
situant au premier jour ouvrable de l'année qui suit l'année du
démarrage de la production.

I1 est entendu qu'ETAP commencera à bénéficier de sa part dans la
production à partir de la date de sa notification de participer.
Les dépenses d'exploration et d'appréciation dans ce cas, sont
régies par les dispositions de l'article 15 ci-après.

ARTICLE QUINZE : Cession d'immobilisations d'exploration
et d'appréciation

15.1 - Dans le cas où ETAP décide de participer au développement
de la Découverte Commercialement Exploitable, elle est tenue
d'acquérir 55% ou un taux inférieur à 55% si ETAP fait prévaloir
son option décrite à l'Article 3.2. ci-dessus des immobilisations
réalisées initialement par COHO à sa seule charge et à son seul
risque et non encore amorties par COHO à la date de notification

de la participation d'ETAP. a 4x
17.

Les dépenses concernées sont la somme des dépenses d'exploration,
d'appréciation ainsi que des dépenses de développement relatives
à la préparation du plan de développement du gisement considéré
visé à l'Article 14.1 et 14.2 ci-dessus réalisées par COHO seule
dans l'intervalle suivant :

a- S'il s'agit de la première Découverte Commercialement
Exploitable développée en commun, l'intervalle compris entre la
date de l'institution du Permis et la date de la notification de
développement du gisement considéré.

b- S'il s'agit d'un autre gisement, l'intervalle compris
entre la date de notification de développement du gisement
précédent et la date de notification de développement du gisement
considéré.

15.2 - Dans le cas d'une Découverte Economiquement Exploitable,
ETAP consacre chaque année à l'acquisition desdites
immobilisations, et à concurrence de leur valeur, vingt cinq
(25%) pour cent de ses cinquante cing (55%) pour cent ou un taux
inférieur à 55% si ETAP fait prévaloir son option décrite à
l'article 3.2. ci-dessus, d'hydrocarbures liquides ou gazeux
représentant sa part de production de gisement considéré, évalué
au prix de vente normal tel que défini à l'article 80 du Cahier
des Charges. Etant entendu que les quantités relatives à la
redevance et aux ventes au marché local seraient déduites avant
l'application dudit 25%.

Toutefois, lorsque le gisement s'épuise avec arrêt de
production, les sommes restantes pourront soit être transférées
sur d'autres découvertes pour être remboursées au cas où ETAP
participe au developpement de ces autres découvertes, soit
transférées des comptes d'ETAP au compte de COH0. Dans ce dernier
cas ETAP est déliée du remboursement de tout reliquat.

15.3 -— Les sommes à régler à COHO au titre du précédent
paragraphe sont payées en U.S. Dollars lors de chaque échéance
annuelle, la première se situant au premier jour ouvrable de
l'année qui suit l'année du démarrage de la production.

15.4 —- Dans le cas d'application des dispositions de l'Article
18, paragraphe 3 du Cahier des Charges, ETAP sera tenu de verser
chaque année à COHO vingt pour cent (20%) des bénéfices
d'exploitation calculés, pour les recettes, sur la base du prix
de cession défini à l'Article 79 du Cahier des Charges et, pour
les charges sur la base des dépenses de Développement et
d'Exploitation réalisées par ETAP.

ETAP est libérée de tout engagement vis-à-vis de COHO lorsque ses
remboursements ont atteint l'équivalent d'une fois et demi le
montant des dépenses de COHO ayant abouti à la découverte

gazière. h
18.

Sont considérées comme dépenses liées directement à la
découverte:

1) Les dépenses d'appréciation consécutives à la mise en évidence
de la structure productive.

2) Le ou les forages ayant mis en évidence la structure et le ou
les forages, même réalisés postérieurement à la première
rencontre d'indice, et destinés à délimiter la structure en
question.

3) Une quote-part des dépenses de reconnaissances sismique,
géophysique ou autres engagées sur le Permis. Cette quote-part
est proportionnelle au nombre de forages réalisés en rapport avec
la structure visée, rapportée à l'ensemble des forages réalisés
sur le permis à la date de la décision du transfert de la
découverte à ETAP.

COHO a la faculté de renoncer au remboursement forfaitaire défini
ci-dessus et d'opter pour le maintien en compte de l'ensemble de
ses dépenses en vue de leur amortissement sur des découvertes

ultérieures. œ.
19.

TITRE V
DI TIONS PARTICULIERES_AUX BILISATIONS

ARTICLE SEIZE : Immobilisations

16.1 - Les immobilisations et autres biens acquis en commun tels
que toutes données techniques, puits, installations, équipements,
matériels sont la propriété indivise des Parties,

Chacune d'elles les porte dans sa comptabilité en proportion de
son pourcentage de participation effectif au financement desdites
immobilisations et actifs, conformément aux dispositions de la
Convention et à la législation applicable en la matière.

16.2 - Toutes les dépenses financées et réalisées sur le Permis
et les Concessions qui en seraient issues par une Partie seule et
qui n'auraient pas fait l'objet de cession à l'autre Partie,
seront allouées à cette Partie conformément aux dispositions de
la Convention et à la législation applicable en la matière.

ARTICLE DIX SEPT : Accord comptable

Un accord comptable qui explicite les dispositions du
fonctionnement financier et comptable de l'Association est annexé
au présent Contrat (Annexe B). 27
20.

TITRE _VI
DISPOSITIONS PARTICULIERES AUX OPERATIONS D'EXPLOITATION

ARTICLE DIX HUIT : Définitions des opérations d'exploitation

On entend par opérations d'exploitation toutes les opérations
relatives à l'extraction, la séparation, le stockage, le
transport et le chargement d'hydrocarbures, ainsi que toutes
opérations pouvant s'y rattacher.

ARTICLE DIX NEUF : Financement opérations d' loitation

A moins qu'il ne soit agréé différemment entre les Parties les
dépenses correspondant aux opérations d'exploitation définies à
l'Article 17 ci-dessus sont supportées, pour un gisement exploité
en commun, par les Parties au prorata de leur pourcentage de
participation défini à l'Article 3 ci-dessus.

ARTICLE VINGT : Redevance - Impôts et Taxes

Il est rappelé que le présent Contrat n'a pas pour effet de créer
entre les Parties une société dotée de la personnalité juridique
et que chaque Partie sera redevable individuellement et non
conjointement des taxes, impôts et redevances qui s'attachent au
titre minier d'exploitation et à sa part de production des
concessions exploitées en commun.

Les frais d'exploration, d'appréciation, les dépenses de
développement et de mise en production sont imputés, pour les
besoins de l'impôt sur les sociétés, à chaque Partie au prorata
de sa contribution au financement et à la prise en charge de ces
frais.

ARTICLE VINGT ET UN : Programme de production

Le Comité d'Opérations arrête, après examen des propositions de
l'Opérateur, le programme de production pour chaque année et se
prononce sur ses révisions éventuelles en cours d'année. Y

21.

ARTICLE VINGT DEUX : Droit à la Production et enlèvement
d'hydrocarbures liquides.

22.1 - Droit d'enlèvement

Chaque Partie dispose du droit sur les réserves et la production
des substances minérales du second groupe extraites d'une
concession exploitée en commun, défini au paragraphe 3.3 de
l'article 3 ci-dessus.

Il en résulte pour chaque Partie le droit de recevoir en nature
et de disposer librement et séparément d'une part de production
égale à sa part de participation dans la Concession. Il en
résulte aussi pour chaque Partie une obligation de procéder à
l'enlèvement de sa part de production dans les délais et les
conditions compatibles avec une saine exploitation de la
Concession et usage du terminal.

22.2 - Programme de production et d'enlèvement

Le programme de production et d'enlèvement ainsi que leur
exécution seront définis d'un commun accord par les Parties dans
le semestre précédant la mise en production d'un gisement.

# ja
22.

TITRE VII
DISPOSITIONS DIVERSES

ARTICLE VINGT TROIS : Responsabilité et assurances
23.1 - Personnel :

Chaque Partie supporte la charge des accidents qui peuvent
survenir dans l'exercice des activités prévues par le présent
Contrat, au personnel qu'elle emploie ou utilise directement ou
indirectement et ce, quelle que soit la Partie auteur de
l'accident.

En conséquence, chacune des Parties renonce à tout recours contre
l'autre pour tout dommage causé à ce personnel, sous réserve des
droits des intéressés ou de leurs ayants-droit et de ceux de la
Caisse Nationale de Sécurité Sociale ou de tout organisme
similaire.

23.2 - Opérations financées conjointement

a. Chaque Partie est responsable, au prorata de son
pourcentage de participation, des opérations financées
conjointement dans le cadre du présent contrat et, par voie de
conséquence, les Parties renoncent à tout recours entre elles,
sauf en cas de faute lourde de l'une d'elles.

b. Sauf en cas de faute lourde d'une Partie, chaque Partie
supporte au prorata de son pourcentage de participation :

- les pertes et dommages directs et/ou indirects subis par
les biens spécifiquement utilisés pour les opérations financées
conjointement dans le cadre du présent Contrat et non couverts
par des polices d'assurance souscrites pour compte commun,

- les conséquences financières directes et/ou indirectes des
dommages causés aux tiers au cours des opérations financées
conjointement dans le cadre du présent Contrat et non couvertes
par des polices d'assurances souscrites pour compte commun.

c. Le Comité d'Opérations décide, sur proposition de
l'Opérateur de l'Association, des risques qu'il désire assurer
pour compte commun des Parties au titre des opérations financées

conjointement. À |
23.

Ladite proposition devra être la plus complète possible afin
de prévoir la couverture du maximum des risques généralement
assurés dans l'Industrie Pétrolière. Les assurances que le
Comité d'Opérations décide de prendre sont souscrites au nom et
pour le compte des Parties qui supportent les primes
correspondantes en fonction de leur pourcentage de participation.

De même, les indemnités versées par les compagnies
d'assurances en cas de sinistre sont réparties entre les Parties
au prorata de leur pourcentage de participation.

d. Chaque Partie est libre de souscrire à son propre compte
et pour son propre bénéfice toute assurance complémentaire
qu'elle juge utile pour couvrir les charges et responsablités qui
lui incombent au-delà de celles qui sont couvertes par les
assurances souscrites pour compte commun sur décision du Comité
d'opérations comme prévu au paragraphe (c) ci-dessus.

e. L'Opérateur devra prendre toutes mesures pour s'assurer
que tous les contractants (y compris les sous-contractants)
assurant des travaux financés en commun ou des propriétés
communes soient correctement assurés en conformité avec les lois
et règlements en vigueur et obtenir de leurs assureurs la
renonciation au recours à l'encontre des Parties.

23.3 - Opérations financées par une seule Partie

a. Lorsqu'une Partie assure seule le financement d'une
opération, elle supporte toute la responsabilité de cette
opération étant néanmoins précisé que, sauf en cas de faute
lourde de cette Partie, chaque Partie reste responsable de son
personnel conformément aux dispositions du paragraphe 23.1 ci-
dessus,

b. Chaque Partie est libre de souscrire à son propre compte
et pour son propre bénéfice toute assurance qu'elle juge utile
pour couvrir ses responsabilités au titre des opérations qu'elle
finance seule.

23.4 - Renonciation au recours

Les Parties renoncent à tout recours entre elles , elles
s'engagent à obtenir de leurs propres assureurs pareille
renonciation à recours.

ARTICLE VINGT QUATRE : Informations à caractère confidentiel

Chaque Partie a accès à l'ensemble des informations recueillies
par les Parties ou par l'Opérateur dans le cadre des opérations

afférentes au présent Contrat. 274
#
24.

A l'exception des renseignements statistiques courants, aucune
des Parties ne peut communiquer à un tiers toutes informations
tels que rapports sismiques, données techniques, etc...
concernant le Permis et les concessions qui en sont issues ou
relatives aux opérations réalisées dans le cadre du présent
Contrat, avant d'avoir obtenu l'accord préalable de l'autre
Partie, laquelle autorisation ne peut être refusée que pour des
raisons valables.

Il est toutefois précisé que cette disposition ne fait pas
obstacle à la communication des informations aux Autorités
Tunisiennes, à tout tiers habilité par la loi à recueillir de
telles informations, aux sociétés ou organismes affiliés ainsi
qu'aux tierces parties avec lesquelles l'une des Parties, de
bonne foi, mène des négociations de financement. Ces tierces
parties sont également tenues de garder ces informations
confidentielles.

Toute publication de presse relative aux résultats des opérations

menées dans le cadre du présent Contrat fait l'objet d'une
concertation préalable entre les Parties.

ARTICLE VINGT CINQ : For ur
25.1 - Aucune des Parties, dans l'exercice de ses fonctions,

n'est responsable des pertes ou dommages relevant de tout retard
ou manquement résultant d'un cas de force majeure.

Est considéré comme cas de force majeure tout élément extérieur
présentant un caractère à la fois imprévisible et irrésistible
pour la Partie affectée l'empêchant d'exécuter tout ou partie des

obligations mises à sa charge par le Contrat.

Ne sont pas considérés comme cas de force majeure, le fait du
personnel des Parties ainsi que les phénomènes naturels dont
l'intensité est habituelle au pays.

25.2 - Les obligations d'une Partie défaillante du fait de la
survenance d'un cas de force majeure sont suspendues, dans la
mesure où la force majeure les affecte, jusqu'à disparition des
effets de celle-ci et ce, sous les conditions suivantes :

a. La Partie défaillante doit notifier, à bref délai, à
l'autre Partie la survenance d'un cas de force majeure ; elle
doit s'efforcer d'en surmonter les effets dans la mesure de ses
possibilités.

b. Au cas où les effets d'un cas de force majeure, par leur
nature ou leur durée, seraient tels qu'il risqueraient de
bouleverser l'économie générale du présent Contrat, les Parties
se concerteraient alors pour donner à la situation ainsi créée
toutes les suites qui leur sembleraient opportunes. 2 tn
25.

25.3 - En aucun cas, la force majeure ne pourra être invoquée
dans les cas des incapacités d'effectuer des paiements.

25.4 — Au cas où surviendrait un cas de force majeure ou un
évènement qui constituerait un cas de force majeure, les
obligations du présent Contrat, affectées par la Force majeure,
seront prorogées automatiquement d'une durée égale au retard
entrainé par la survenance du cas de force majeure.

25.5 - Si par suite de cas de force majeure, l'une ou l'autre des
Parties ne pouvait exécuter ses prestations telles que prévues
aux termes du présent Contrat pendant une période de six (6)
mois, les Parties se rencontreraient dans les plus brefs délais
pour examiner les incidences contractuelles et la poursuite des
prestations respectives. Au cas où les Parties ne pourraient se
mettre d'accord, les conséquences relatives audit cas de force
majeure seront portées à l'appréciation de l'arbitrage tel que
prévu à l'Article 28 ci-après.

ARTICLE VING SIX : Résiliation

26.1 - Chaque Partie peut résilier le Contrat si l'autre Partie
n'exécute pas l'une des obligations que le présent Contrat met à
sa charge, sous réserve que la Partie défaillante ait au
préalable reçu une mise en demeure dûment motivée concernant la
défaillance constatée et que la Partie défaillante n'y remédie
pas, dans un délai de quatre vingt dix (90) jours à compter de
la date de réception de la mise en demeure.

26.2 - COHO peut résilier le présent Contrat si, dans un délai de
six mois à compter de la date de sa signature, une Convention et
un Cahier des Charges relatifs au Permis ne sont pas signés entre
l'Etat Tunisien et les Parties et que le Permis n'est pas
attribué à l'Association.

26.3 - En cas de résiliation du présent Contrat, les
immobilisations et autres actifs et propriétés indivises seront
réparties entre les Parties au prorata de leur pourcentage de
participation dans la création de ces actifs.

ARTICLE VINGT SEPT : Règlement des litiges d'ordre technique
ou commercial

Tout litige technique où commercial survenant au sein du Comité
d'Opérations et qui ne pourrait être réglé par accord entre les
Parties dans un délai raisonnable peut, à la demande de l'une
d'elles être soumis à la décision d'un expert désigné d'un commun
accord. A défaut d'accord sur cette désignation dans les trente
(30) jours qui suivent la demande d'une des Parties de recourir à
l'expertise, la Partie la plus diligente peut avoir recours au
Centre International d'Expertise de la Chambre du Commerce
International conformément au règlement d'expertise technique de

FE
26.

celle-ci ; sauf accord des Parties, l'expert désigné par ce
Centre ne peut être ni de nationalité Tunisienne ni de
nationalité Canadienne. Les Parties s'engagent à accepter la
décision de l'expert. Les frais d'expertise seront supportés à
part égales par les Parties au litige.

ARTICLE VINGT HUIT : Arbitrage

Tout différend découlant du présent Contrat sera tranché
définitivement suivant le Règlement de Conciliation et
d'Arbitrage de la Chambre de Commerce Internationale par un ou
plusieurs arbitres nommés conformément à ce règlement. La loi et
la procédure applicables seront celles de la législation
Tunisienne. Le lieu de l'arbitrage sera PARIS.

ARTICLE VINGT NEUF : Cessions de participation

Chaque Partie peut librement sans que l'autre Partie dispose d'un
droit de préemption céder tout ou partie de ses droits et
obligations découlant du présent Contrat :

— à une société ou organisme affilié, tels que définis à
l'article 1 du présent Contrat,

— à tous tiers sous réserve de l'autorisation donnée par
1'AUTORITE CONCEDANTE conformément aux dispositions de la
Convention. Toutefois, le cédant restera conjointement et
solidairement responsable de toutes les obligations de son
cessionnaire aux termes du présent Contrat, de la Convention et
du Cahier des Charges jusqu'à ce que ce cessionnaire devienne
Partie à la Convention.

ARTICLE TRENTE : Modification du Contrat
Les dispositions du présent Contrat ne peuvent être amendées que

par avenant conclu entre les Parties et approuvé par l'AUTORITE
CONCEDANTE.

ARTICLE TRENTE ET UN : Entrée en vigueur et durée du Contrat

31.1 - Le présent Contrat est conclu dans le cadre de la
Convention relative au Permis ; il prendra effet à la même date
que celle-ci.

31.2 - Sauf les cas de résiliations prévus à l'article 26 ci-
dessus, les effets du présent Contrat se prolongent tant que les
Parties détiennent en commun un titre minier découlant du Permis,
et que tous les comptes entre les Parties n'ont pas été

définitivement apurés. w sl
27.

ARTICLE TRENTE DEUX : Notifications

Toutes notifications pour les besoins du présent Contrat sont
faites par porteur, par écrit (courrier express avion, port payé)
ou par messages télégraphiques par l'une des Parties à l'autre,
aux adresses suivantes :

ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES

27 Bis, Avenue Khereddine Pacha - 1002 TUNIS BELVEDERE, TUNISIE.
A l'Attention de Monsieur le Président Directeur Général

Telex : 13877

COHO INTERNATIONAL LIMITED

3700, 700-2ND Street S.W. Calgary, Alberta T2P 2W2 (CANADA)

A l'Attention du Président

En cas de changement d'Adresse d'une des Parties, la Partie

concernée devra le notifier à l'autre Partie par lettre
recommandée avec accusé de réception.

Fait à Tunis, le
en cinq (5) exemplaires originaux

Pour l'Entreprise Tunisienne Pour COHO INTERNATIONAL LIMITED
d'Activités Pétrolières "ETAP" * COHO "
Président Directeur Général Le Vice Président
np Jeffrey CLARKE
D
4

DOTE
| Volume Se 4

e A.

ANNEXE A

ACCORD D'OPERATIONS

RRRRARREREÉERÉRÉRRRERÉRÉRRERÉE

# À
28.

ANNEXE "a"
ACCORD D'OPERATIONS RELATIF A I,'EXPLORATION,
AU D PPEMENT ET A L' LOI TATION

ENTRE :

L'Entreprise Tunisienne d'Activités Pétrolières ci-après dénommée
"ETAP" établissement public à caractère industriel et commercial
dont le siège est à Tunis 27 Bis, Avenue Khereddine Pacha,
représentée par son Président Directeur Général Monsieur

Abdelwahab KESRAOUI, demeurant audit siège,

D'une part,

ET :
COHO INTERNATIONAL LIMITED ci-après dénommée "COHO", société

établie selon les lois de Bahamas dont le siège social est à P.0.
Box N° 8220 Scotia Bank Building Rawson Square, Nassau, BAHAMAS,
ayant comme adresse en Tunisie 14, avenue Alain Savary 1002
Tunis, Belvédère, représentée par Monsieur Jeffrey CLARKE
spécialement mandaté à cet effet par une résolution du Conseil
d'Administration en date du .

D'autre part,
IL est préalablement exposé :
Dans le cadre du Contrat d'Association auquel est annexé le
présent Accord d'Opération, l'ETAP et COHO désirent par le
présent Accord d'Opérations définir les modalités et conditions
de la conduite des opérations dans le Permis dit ZARAT et des
concessions qui en seraient issues.
Cela étant, il a été arrêté et convenu ce qui suit :

ARTICLE PREMIER : Définitions

Aux fins de l'application du présent Accord, les termes et
expressions qui y sont utilisés ont la signification suivante :

1-01 "Contrat" signifie le Contrat d'Association conclu entre
ETAP & COHO.

1-02 "Pétrole" désigne les substances minérales du second groupe
telles que définies à l'article 2 du Decret du ier janvier 1953

sur les Mines.
l
CR
29.

1.03 "Taux de participation" désigne, dans le présent Accord
relatif au Permis et aux Concessions d'exploitation qui en
seraient issues, la quote part pour chacune des Parties des
droits dont elle bénéficie et des obligations qui lui incombent.

ARTICLE DEUX : Date d'entrée en viqueur et durée de l'accord

Le présent Accord entre en vigueur à la date de prise d'effet du
Contrat, il restera en vigueur jusqu'à l'expiration du Permis de
recherche et/ou éventuellement des concessions en découlant et
jusqu'à ce que tous les comptes aient été définitivement apurés
entre les Parties.

ARTICLE TROIS  : Objet de l'Accord

Cet accord a pour objet d'établir les conditions suivant
lesquelles les Parties entendent conduire les opérations
d'exploration, d'appréciation, de développement et d'exploitation
de substances minérales du 2ème groupe et de déterminer les
droits, devoirs, obligations et intérêts respectifs des Parties
se rapportant à ces opérations.

ARTICLE QUATRE : Opérateur

4.01 L'opérateur désigné conformément à l'Article 4 paragraphe 3
du Contrat d'Association consent à agir en tant que tel,
conformément aux termes et conditions du présent Accord lesquels
s'appliqueront également à tout Opérateur qui pourrait être nommé
ultérieurement.

4.02 L'opérateur aura la charge et la direction des Opérations
qui lui seront confiées en vertu du présent Accord.

4-03 Sous le contrôle du Comité d'Opérations et dans le cadre et
en application des dispositions de l'article 4 du Contrat
d'Association, l'Opérateur détermine le nombre d'employés, leur
choix, leur horaire de travail et leur rémunération. Il fixe
également les conditions auxquelles, le cas échéant les contrats
de sous-traitance peuvent être établis.

4.04 L'Opérateur devra conduire ces opérations diligemment et
selon les règles de l'Art et se conformer aux dispositions de la
Convention et du Cahier des charges, du Contrat et du présent
Accord, des lois en vigueur et des instructions du Comité
d'opérations. Sauf en cas de mauvaise foi ou de faute lourde,
l'Opérateur ne sera pas tenu responsable de ses actes ou
omissions dans l'exécution de son mandat ou tenu pour une
quelconque inaptitude à produire du Pétrole, pour perte de
production, pertes ou profits ou toute autre conséquence
résultant de la perte ou du dommage. a (El
30.

4.05 L'Opérateur prendra pour le compte commun des Parties les
assurances prescrites par la loi ainsi que toute autre assurance
que le Comité d'Opérations jugera utile de souscrire, sans
préjudice du droit pour chacune des Parties de s'assurer elle-
même.

4.06 L'Opérateur préparera pour le compte de chacune des Parties
les documents qui seront exigés par le Comité d'Opérations,
notamment :

- Les rapports journaliers d'avancement de forages, les
diagrammes électriques, les diagrammes d'analyse de boue et
autres études de puits, les enregistrements sismiques, cartes et
interprétations,

-— Les rapports mensuels précisant la quantité de Pétrole
produite au cours du mois ainsi que les quantités du Pétrole
perdues, brûlées ou consommées, de même que la quantité de
Pétrole livrée à chaque Partie et à l'AUTORITE CONCEDANTE.

L'Opérateur fournira également au Ministère de l'Economie et des
Finances les documents, échantillons et autres prévues par la
Convention et le Cahier des Charges.

4.07 L'Opérateur peut démissionner de son poste à tout moment
sous réserve d'en aviser les Parties six (6) mois à l'avance, Les
fonctions d'Opérateur peuvent lui être retirées à tout moment par
le Comité d'Opérations avec un préavis de même durée. Toutefois,
ce préavis peut être plus court si toutes les Parties en
conviennent. Dans ces cas, les coûts relatifs à la cessation du
mandat de l'Opérateur seront supportées par les Parties au
prorata de leur taux de participation respectif.

4.08 Le mandat de l'Opérateur prendra fin sans délai en cas
d'insolvabilité, de faillite, de liquidation de la personne
morale agissant comme Opérateur.

4.09 Chaque Partie aura à tout moment le droit :

-— d'assister à ses seuls frais et risques aux opérations
conduites sur le Permis.

- d'obtenir sur sa demande et à ses frais copie de toute
documentation autre que celle prévue au paragraphe 4.06 ainsi que
dans la mesure des surplus disponibles des carottes et des
coupes.

ARTICLE CINQ : Programme des travaux et budgets

5.01 a) L'Opérateur préparera et soumettra au Comité d'Opérations
un programme séparé et raisonnablement détaillé des travaux à
réaliser ainsi que des budgets correspondants. À na
31.

b) Ces programmes devront être établis de façon que puissent
être remplies dans les délais requis, les obligations minimum des
travaux prévues dans le Cahier des Charges.

Chacune des Parties se réserve le droit de proposer un
programme de travaux et un budget en remplacement de celui
proposé par l'Opérateur. Mais sans jamais dépasser le programme
des travaux minima indiqué à l'Article 6 du Contrat d'Association
sauf accord de COHO.

c) Lesdits programmes et budgets seront préparés et soumis
aux Parties concernées au moins quatre vingt dix (90) jours avant
le premier jour de chaque année et le Comité se réunira dans les
trente (30) jours de la soumission de programmes et budgets pour
les examiner et éventuellement les réviser, les amender et les
approuver.

d) L'approbation de l'ensemble des programmes des travaux et
budgets ainsi que leurs révisions ou amendements éventuels liera
toutes les Parties.

5.02 L'Opérateur est autorisé à engager des dépenses dépassant le
budget ainsi approuvé, sur chaque poste budgétaire, dans la
limite de dix pour cent (10%} dudit poste, à condition que ces
dépenses n'exèdent pas cent mille (100.000) Dinars Tunisiens par
poste.

En cas d'explosion, incendie, tempête ou autre circonstance
urgente, l'Opérateur pourra prendre toutes mesures ou engager
toutes dépenses pour y faire face et sauvegarder les vies
humaines et les biens, à charge pour lui d'en informer les
Parties par les voies les plus rapides.

5.03 Sauf dispositions contraires du Contrat chacune des Parties
devra avancer, payer ou supporter, sur demandes ou états de
l'Opérateur, et proportionnellement à son taux de participation
sa part de toutes dépenses pour compte commun, de même que le cas
échéant, les dépenses lui incombent pour compte séparé.

Les modalités et conditions de ces avances ou paiements sont
précisées dans l'Accord Comptable annexé au Contrat et qui en
fait partie intégrante.

5.04 À défaut de paiement par une Partie de sa quote-part des
dépenses, les autres Parties feront l'avance du montant impayé et
ce au plus tard vingt (20) jours après la date à laquelle ce
paiement est devenu exigible.

Au cas où il y aurait plusieurs associés ceux-ci feront l'avance
du montant impayé chacun au prorata de sa Partioipation. y
32.

Toute Partie ayant ainsi payé sera remboursée, capital plus
intérêts et retard, par l'Opérateur dès réception par celui-ci
des fonds provenant de la Partie défaillante.

Les montants impayés, majorés d'un intérêt de retard seront

réglés par la Partie défaillante à l'Opérateur.

L'intérêt de retard est calculé aux taux annuel du ‘“London
Interbank Offered Rate" (LIBOR) majoré de trois (3) points et
commence à courir à partir de la date de l'exigibilité des
paiements jusqu'à la date du paiement par la Partie défaillante,
de sa quote-part, le taux (LIBOR) sus-mentionné sera déterminé
par l'Opérateur à la date de la constatation de la défaillance
pour des périodes et des montants comparables à ceux des sommes
dûes.

En outre, au cas où le défaut de paiement se prolongerait pendant
plus de cent vingt (120) jours à partir de la date de son
exigibilité, l'Opérateur sera en droit de refuser la livraison de
Pétrole à la Partie défaillante jusqu'au jour du paiement.

Dans ce cas, les Parties pourront disposer de la quote-part en
Pétrole de la Partie défaillante au prorata de leur taux de
participation respectif. Dès le paiement par la Partie
défaillante, elles négocieront avec celle-ci les termes d'un
accord relatif à la récupération du Pétrole dont elles auraient
ainsi disposé.

ARTICLE SIX : Cession d'intérêts à un tiers

En cas de cession d'intérêts à un tiers, le présent Accord
d'Opérations sera amendé et complété pour fixer notamment les
modalités d'opérations entre les Parties et le tiers.

CLE SEPT : Enlèvement de la production

7.01 Chacune des Parties, proportionnellement à son taux de
participation, enlèvera à ses frais en nature et séparément sa
part du Pétrole produit dans la zone du Permis et/ou de toute
Concession en découlant, déduction faite de la quantité du
Pétrole perdu ou utilisé pour les opérations faisant l'objet de
cet Accord.

7.02 Les Parties négocieront en toute foi les termes d'un accord
relatif à l'enlèvement du Pétrole.

Un tel accord devra prévoir pour une période au cours de laquelle
une Partie ayant fait des sous-enlèvements aura le droit, dans
les limites d'un pourcentage déterminé de la production de
Pétrole, d'effectuer les enlèvements qu'elle n'a pu faire au
cours des périodes précédentes sans que ces enlèvements puissent
causer un préjudice à l'autre Partie. À dl
1
33.

ARTICLE HUIT : Retrait
Après avoir satisfait à ses obligations prévues par la
Convention, le Cahier des Charges et le Contrat :

- Chaque Partie à le droit de se retirer du Permis et/ou de toute
concession en découlant sous réserve d'en aviser les autres
Parties au moins cent vingt (120) jours avant la date de son
retrait et de notifier cette décision à l'AUTORITE CONCEDANTE.

Dans ce cas la Partie qui désire se retirer devra exécuter les
obligations découlant ou résultant pour elle de situations nées
ou de décisions prises antérieurement à la date de la
notification précitée, elle bénéficiera également de tous les
droits et avantages qu'impliquent ces situations ou décisions.

Si une Partie a voté contre un programme de travaux et un budget
correspondant et si dans les quinze (15) jours suivant la date
d'approbation de ce programme et budget par le Comité
d'Opérations, elle a notifié aux autres Parties sa décision de se
retirer du Permis ou de la (des) concession(s) concernée(s) par
ce budget, elle est automatiquement relevée de l'obligation de
participer à ce programme et de financer le budget correspondant.

Si aucune des Parties intéressées n'accepte de prendre en charge
la participation de la Partie qui se retire dans le délai prévu
au paragraphe précédent, l'ensemble du Permis ou de la (des)
concession(s) en découlant sera restitué à l'AUTORITE CONCEDANTE.
Les coûts et frais qui pourraient résulter de cette restitution
seront supportés par les Parties, y compris la Partie qui a
notifié sa décision de retrait au prorata de leur taux de
participation.

ARTICLE NEUF : Responsabilité des Parties

Les droits, obligations et engagements des Parties en vertu du
présent Accord seront propres à chaque Partie, et non pas
conjoints et chacune des Parties sera seule responsable en ce qui
concerne ses propres obligations telles que sont spécifiées au
présent Accord.

ARTICLE DIX : Force Majeure

Les obligations de chacune des Parties ne seront suspendues qu'en
cas de force majeure, telle que définie à l'article 25 du
Contrat.

ARTICLE ONZE : Arbitrage

Tout différend découlant du présent Accord d'Opérations sera
tranché définitivement conformément à l'Article 28 du Contrat.

Fi
34.

ARTICLE DOUZE : Election de domicile
Pour l'exécution des présentes et leurs suites, les Parties

déclarent faire élection de domicile aux adresses fixées au
Contrat.

ARTICLE TREIZE : Prééminence du Contrat

En cas de non conformité des présentes dispositions avec celles
du Contrat, les dispositions du Contrat prévaudront.

Fait à Tunis, le [° *
en cinq (5) exemplaires originaux

Pour l'Entreprise Tunisienne Pour COHO INTERNATIONAL LIMITED

d'Activités Pétrolières "ETAP" " COHO "”

Président Directeur Général Le Vice Président
Abdelÿwahab | QUE Jeffrey CLARKE

« CLR, 7 ROC

ANNEXE B

ACCORD COMPTABLE

35.

ANNEXE B
ACCO MPTABLE

Cet Accord constitue une annexe au Contrat d’Association dont il
fait partie intégrante concernant le Permis ZARAT et les
Concessions en dérivant, conclu le même jour entre ETAP et COHO
Le présent Accord Comptable a pour but d’établir des méthodes
équitables de calcul des sommes débitées et créditées dans le
cadre des Opérations. Les Parties conviennent que, si l’une
quelconque de ces méthodes s’avère injuste ou inéquitable pour
l'Opérateur ou les autres Parties, les Parties se réuniront et
s'efforceront en toute bonne foi d'adopter les changements de
méthodes estimées nécessaires pour pallier toute injustice ou
iniquité quelconque.

I DISPOSITIONS GENERALES
1.1 DEFINITIONS

Les termes utilisés dans le présent Accord Comptable qui sont
définis par le Contrat auront la signification qui leur est
attribuée par ledit Contrat, on entend par "Contrat" le Contrat
d’Association.

En outre, aux fins du présent Accord Comptable :

- Le terme "Compte Général" désigne l’ensemble de la comptabilité
tenue par l’Opérateur (aussi bien pour compte séparé que pour
compte commun) pour enregistrer toutes les dépenses et autres
opérations comptables des opérations conjointes effectuées
conformément aux dispositions du Contrat :

— Le terme "Compte Commun" désigne l’ensemble de la comptabilité
tenue par l’Opérateur pour enregistrer toutes les dépenses et
autres opérations comptables relatives aux opérations communes
effectuées dans le Permis et les Concessions en découlant
conformément aux programmes de travaux et budgets approuvés par
le Comité d’Opérations.

— Le terme "Compte Séparé" désigne l’ensemble de la comptabilité
tenue par l’Opérateur pour enregistrer toutes les dépenses et
autres Opérations comptables relatives aux Opérations réalisées
pour le compte d’une Partie dans le Permis et les Concessions
découlant telles que prévues dans le Contrat ; 3 |
36.

— Le terme "Matériel" désigne les biens meubles, y compris
l'équipement, les matériels et les matériaux acquis et détenus
pour être utilisés dans les Opérations ;

— Le terme "Opérations" désigne toutes les opérations des
participants régies par le Contrat et effectuées dans le Permis
et/ou au titre de celui-ci ainsi que dans toutes Concessions en
découlant.

1-2 PRINCIPES DE REPARTITION

L'Opérateur tiendra le Compte Général de façon que puissent être
respectés les principes énoncés à l’article 3 du contrat.

L'Opérateur s'engage à conserver, s'il n’est pas décidé
autrement, toutes les archives concernant toutes les Opérations
selon les prescriptions légales en la matière et à fournir aux
Parties des copies de ces archives à leur demande.

1.3 APPLICATION DES DISPOSITIONS 1.4 - 1.5 - 1.6

Les dispositions 1.4, 1.5 et 1.6 n’entreront pas en application
tant que COHO assurera seule le financement des Opérations
d'Exploration et d’Appréciation. Toutefois, l’Opérateur soumettra
trimestriellement au Comité d’Opérations prévu à l'Article 4 du
Contrat un relevé des dépenses faites au titre du Permis.

1.4 ETAT DE FACTURATION:

Chaque Partie est seule responsable de la tenue de sa propre
comptabilité et de la préparation de ses déclarations fiscales et
de ses autres déclarations, sauf exception stipulée par le
Contrat. L’Opérateur fournira aux Parties des relevés et
facturation dans la forme voulue pour leur permettre de remplir
lesdites responsabilités.

L'Opérateur facturera aux Parties au plus tard le dernier jour de
chaque mois leur quote-part des dépenses du mois précédent. Ces
facturations devront être accompagnées de toutes les pièces
justificatives et des états de tous les débits et crédits du
Compte Général, résumés au moyen de classification appropriées
indiquant leur nature et leur destination.

L'Opérateur devra soumettre à l'approbation des Parties les
classifications comptables à utiliser pour la gestion des
dépenses.

L'’Opérateur devra en outre communiquer aux Parties les procédures
relatives à la réforme des équipements et leurs cessions et à la
gestion des stocks qu’il se propose de mettre en application.

Lesdites procédures devront être agréées par les Parties avant

application. of f/
à
37.

Le Compte général sera tenu en Dinars Tunisiens par l’Opérateur
qui conservera des justificatifs des dépenses faites en toute
autre monnaie et des opérations de change y afférentes, dans le
détail nécessaire pour permettre aux Parties de remplir leurs
responsabilités visées ci-dessus.

Les dépenses encourues en devises étrangères seront
comptabilisées en Dinars Tunisiens à la moyenne des cours de
change (Vente et achat) du mois précédent le paiement. La
conversion sera corrigée par l’application de la moyenne des
cours de change officiels (vente et achat) de la Banque Centrale
de Tunisie le jour du paiement, ou à défaut la dernière cotation
de la Banque Centrale de Tunisie.

Il est de l’intention des Parties qu’à l’occasion de la
conversion des devises, de la comptabilisation des avances en
devises différentes prévues au paragraphe 1.5 ci-dessous et de
toute autre opération de change relative aux Opérations, les
gains et les pertes de changes seront portés à leurs comptes
respectifs au prorata de leur participation, autant que ces gains
et pertes résultent d’opérations conjointes.

1.5 AVANCES ET PAIEMENTS

L'Opérateur adressera aux Parties trente (30) jours au plus tard
avant le début de chaque mois, un état détaillé des fonds à
avancer par les Parties au cours dudit mois, pour couvrir les
paiements à faire au cours dudit mois au titre des Opérations.
Ledit état spécifiera la et/ou les dates auxquelles lesdits fonds
seront requis, et les autres instructions de paiement.

L'Opérateur pourra, si besoin est, adresser aux Parties des
appels de fonds supplémentaires pour faire face à des dépenses
qui n'étaient pas prévues au moment de la remise de l'état visé
ci-dessus afférent au mois en cause. Etant entendu qu’il devra
prendre les mesures nécessaires pour que ces appels de fonds
supplémentaires soient faits à titre exceptionnel. Il est entendu
qu’en tous les cas la date prévue pour le paiement des fonds
devra être d’au moins quinze (15) jours après la date de
réception d’un appel de fonds.

Chacune des Parties versera à l’Opérateur les montants ainsi
demandés, à la valeur de la date stipulée dans ledit état,
conformément aux instructions données par l’Opérateur.

Si l’avance d’une Partie excède sa quote-part des paiements
effectuées par l’Opérateur, son avance suivante sera réduite de
manière correspondante. Toutefois, toute Partie pourra demander
que l'excédent dépassant vingt mille (20.000D.) Dinars Tunisiens
ou l'équivalent lui soit remboursé. L’Opérateur devra procéder à
ce remboursement dans un délai de dix (10) jours à compter de la
réception de la demande de ladite Partie. AN 6}
38.

Si l’avance d’une Partie s'avère inférieure à sa quote-part des
paiements effectués par l’Opérateur au titre d’un mois donné, la
facture fournie par l’Opérateur au titre dudit mois en
application du paragraphe 1.4 ci-dessus, l’Opérateur pourra
ajouter le montant de l’insuffisance au prochain état de fonds à
avancer visé ci-dessus qu’il adressera à ladite Partie, ou pourra
demander le remboursement dudit montant, auquel cas ladite Partie
devra verser ledit montant à l’Opérateur dans les quinze (15)
jours de ladite demande.

1.6 AJUSTEMENTS ET VERIFICATIONS

Le fait d'effectuer les paiements visés au paragraphe 1.5 ci-
dessus, ne préjugera pas le droit d’une Partie de contester le
bien fondé des factures. Cependant, toutes les factures et états
remis aux Parties par l’Opérateur durant toute année seront
présumés de manière concluante, être exacts et corrects à
l'expiration d’un délai de vingt quatre (24) mois à compter de la
fin de ladite année, sauf si dans ce délai de vingt quatre (24)
mois une Partie les conteste par écrit et demandera à l’Opérateur
de procéder à un ajustement. De même, aucun ajustement favorable
à l'Opérateur ne pourra être effectué après l'expiration du délai
ci-dessus. Les dispositions du présent alinéa ne pourront avoir
pour effet d’empêcher des ajustements résultant d’un inventaire
matériel des biens pour Compte Commun ou pour Compte Séparé.

Chaque Partie aura, sur préavis adressé au moins trente (30)
jours à l’avance à l'’Opérateur et aux autres Parties, le droit, à
ses propres frais, de vérifier une fois par an le Compte Général
et les documents y afférents pour toute l’année ou fraction
d’année et cela pendant une période de vingt quatre (24) mois à
compter de la fin de ladite année. L'exercice de ce droit de
vérification ne prolongera pas le délai accordé pour contester
les comptes et réclamer leur redressement prévu ci-dessus.

Les Parties s’efforceront dans la mesure du possible de procéder
à de telles vérifications, conjointement ou simultanément, pour
gêner l’Opérateur le moins possible.

Sous réserve de l'approbation préalable des Parties, le coût de
toute vérification ou examen comptable du Compte Général effectué
au profit de toutes les Parties, sera imputable au Compte
Général.

II COUTS ET _DEPENSES IMPUTABLES AU COMPTE GENERAL

Les dépenses de toute nature, liées à toutes les Opérations
engagées par l’Opérateur pour la réalisation des objectifs
définis par les Programmes et Budgets adoptés par le Comité
d'opérations.

Ces coûts et dépenses inclueront, sans que cette énumération

soit limitative : 714 K/
39.

2.1 DU ONNEI, ET DES DE SES NNEXES

Les salaires et les appointements du personnel de l’Opérateur et
de ses sociétés affiliées qui est directement engagé dans la
conduite des opérations, ainsi que les charges sociales, les
allocations habituelles, les dépenses du personnel connexes
prises à sa charge par l’Opérateur conformément à la pratique
habituelle et les impôts et charges sociales afférents à ce
personnel et supportés par l'’Opérateur. Etant entendu que les
tarifs unitaires, rémunération par catégorie de personnel,
doivent être approuvés au préalable par le Comité d’Opérations ou
à défaut être approuvés par la majorité des Parties qui assurent
le financement.

2.2 MATERIEL

A- Le coût du matériel acheté ou fourni par l’Opérateur pour
être utilisé dans les Opérations tel que précisé à l’article 3
ci-dessous ;

B- Les frais de transport du matériel et les autres frais y
afférents, tels que l’expédition, l’emballage, le stockage sur
les quais, le frêt par voie de terre et le frêt maritime ainsi
que le déchargement à l’arrivée.

2.3 FRAIS DE DEPLACEMENT DU PERSONNEL

À- Les frais de déplacement du personnel, requis pour la
conduite des Opérations, dont les procédures d’institution
devront être agréés par le Comité d’Opérations.

B- Les frais de déplacement vers la Tunisie du personnel
affecté de manière permanente ou temporaire aux Opérations ainsi
que les frais de déplacement du personnel en provenance de la
Tunisie, sauf quand l'employé est réaffecté à une autre opération
de l’Opérateur ailleurs que dans la ville du pays de provenance.
Ces frais inclueront le transport des familles du personnel et de
leurs biens et effets ménagers ainsi que tous leurs autres frais
de déplacement et de réaménagement pris à sa charge par
l’Opérateur.

2.4 STATIONS
A- Le coût des prestations fournies sous contrat et des

autres prestations fournies par des tiers (y compris, sans
limitation, les consultants) autres que celui imputé en vertu du

paragraphe 2.7 ci-dessous. 772 6
40.

B- Le coût des prestations techniques, administratives,
juridiques, d’approvisionnement et comptables, effectuées par les
affiliés de l’Opérateur au profit direct des Opérations. Ces
prestations seront facturées selon des modalités à fixer d’un
commun accord.

C- Le loyer de l'équipement et des installations fournis par
une ou plusieurs Parties, ledit loyer devant être fixé à des taux
en rapport avec les charges d'amortissement et d'entretien et
autres charges connexes supportées pour ledit équipement ou
installations par la Partie en cause, mais ne devant pas excéder
ceux qui sont couramment appliqués dans la région des Opérations.
Lesdits taux devront être agréés par le Comité d’Opérations.

2.5. DOMMAGES ET PERTES

Tous les frais et dépenses nécessaires à la réparation ou au
remplacement des biens pour Compte Commun ou pour Compte Séparé à
la suite des dommages ou pertes dus à l’incendie, l’éruption, la
tempête, le vol, l’accident ou toute autre cause en dehors du
contrôle de l’Opérateur. L’Opérateur devra notifier, aussitôt que
possible, aux Parties par écrit les dommages ou pertes excédant
vingt cinq mille (25.000) Dinars Tunisiens dans chaque cas.

2.6 S CES ET _REGLEME SIN S

ÀA- Les primes d’assurances prises par l’Opérateur en vertu
du paragraphe 23.2.C du Contrat, étant entendu que les Parties ne
bénéficiant pas de ces assurances ne participeront pas aux frais
de celle-ci.

B- Les sommes reçues d’un assureur en règlement d’un
sinistre seront créditées au Compte Général ; étant entendu que
les Parties ne bénéficiant pas de l'assurance en cause ne
bénéficient pas de ces règlements.

2.7 Les dépenses encourues pour le règlement de toutes pertes,
réclamations, dommages, jugements et toute autre dépense de même
nature effectuée pour la conduite des Opérations.

2.8 FRAIS DE JUSTICE

Tous les frais et dépenses relatifs à la conduite, l'examen et la
conclusion de litiges sous réclamations survenant du fait des
Opérations ou nécessaires à la protection ou la récupération de
biens pour Compte Commun où pour Compte Séparé, y compris, sans
que cette énumération soit limitative, les honoraires d’hommes de

ch 5

41.

loi, les frais de justice, les frais d’instruction ou de
recherches de preuves et les montants payés en conclusion ou
règlement desdits litiges ou réclamations.

2.9 I ET T
Tous les impôts et taxes (à l'exception de l’impôt sur les
sociétés, de la redevance de prestations douanières frappant

l'exportation des hydrocarbures), droits et impositions
gouvernementales de quelque nature que ce soit.

2.10 BUREAUX, CAMPS ET INSTALLATIONS DIVERSES

Les frais de fonctionnement et d'entretien de tous bureaux,
camps, entrepôts, logements et autres installations servant
directement et exclusivement aux Opérations seront imputés au
Compte Général.

Si lesdits bureaux, camps, entrepôts, logements et installations
sont aussi utilisés pour d’autres activités que lesdites
Opérations, les frais sus-visés seront répartis chaque mois au
prorata de leur utilisation durant le mois en question selon les
modalités à définir d’un commun accord.

2.11 Autres charges non prévus par les paragraphes ci-dessus et
que l’Opérateur aura jugé nécessaires pour la conduite des
Opérations, sous réserve de l'approbation du Comité d’opérations.

2.12 FRAIS GENERAUX ET D’ASSISTANCE GENERALE

Ces frais représentent une participation aux frais du siège de
l’'Opérateur et de ses sociétés affiliées, afférents aux services
administratif, juridique, comptable, financier, fiscal, d’achats,
des relations avec le personnel d’informatique, pour assurer la
bonne marche des Opérations et qui ne sont autrement imputables
au Compte Général en vertu des dispositions de l’alinéa 2.4 (B)
ci-dessus,

Les frais généraux seront déterminés annuellement conformément

aux taux suivants : 74 gl
42.

A- Dépenses annuelles d’Exploration et d’Appréçiation

Taux
De O0 à 2.000.000 US dollars 5%
de 2.000.000 à 4.000.000 US dollars 3%
De 4.000.000 à 8.000.000 US dollars 2%
Au délà des 8.000.000 US dollars 0.75%

B- Dépenses annuelles de Développement

Pour les opérations de développement il sera appliqué sur les
montants des dépenses correspondant auxdites Opérations un taux
uniforme de trois (3%) pour cent.

En cas de réalisation desdites dépenses par la société mixte, les
3 $% seront prélevés et répartis à raison de :

- COHO 2 %

- ETAP 1 %

C- Dépenses annuelles d’exploitation

Pour les Opérations d’exploitation il sera appliqué sur les
montants des dépenses correspondant auxdites Opérations, un taux
uniforme de trois (3%) pour cent.

En cas de réalisation de ces dépenses par la Société Mixte, les

3 % seront prélevés et répartis à raison de :

— COHO 2 %

- ETAP 1%

et ce jusqu’à la fin du deuxième exercice ; étant entendu que la
durée des deux (2) exercices ne sera pas inférieure à vingt
quatre (24) mois.

À partir du troisième exercice les taux de répartition
deviendront :

- COHO 1 %

- ETAP 2 %

D- Les taux mentionnés aux paragraphes ci-dessus peuvent être
révisés à la demande de l’une des Parties. Cette proposition de
révision devra être soumise au Comité d’Opération, la décision
adoptée devra être votée à l’unanimité des Co-Titulaires.

III MATERIEL
3.1 ACQUISITION

A- Le matériel acheté est imputé à son prix de revient. Ce
prix incluera le transport, l'assurance et tous frais dûment

justifiés. œ KW
43.

B- Avec l’accord préalable du Comité d’Opérations

- Le Matériel neuf non utilisé et en excellent état
(catégorie 1), provenant des stocks de l’Opérateur ou de ses
Sociétés Affiliées ou de leurs autres Opérations, sera évalué au
prix de revient neuf fixé conformément à l’alinéa À ci-dessus :

- Le Matériel en bon état (catégorie 2), c’est-à-dire le
Matériel qui a été utilisé mais en bon état de service, capable
d’être réutilisé sans être reconditionné, sera évalué à juste
prix dont la détermination sera faite sur la base des données
fournies par l’Opérateur.

3.2 GARANTIE DU MATERIEL

L'Opérateur ne garantit pas le Matériel fourni au-delà de la
garantie donnée par le fournisseur ou le fabricant de ce
Matériel. En cas de Matériel défectueux, le Compte Général ne
sera crédité que dans la mesure où l’Opérateur aura reçu du
fournisseur un avoir correspondant et pour l’obtention duquel il
devra engager toute la démarche nécessaire.

L'Opérateur garantit néanmoins le bon fonctionnement du Matériel
transféré de ses stocks conformément à l'article 3.1 paragraphe B
ci-dessus.

En tout état de cause l’Opérateur veillera à ce que le Matériel
acquis pour le compte des Parties dans le cadre de l’Association
bénéficie de toutes les garanties requises par une utilisation
conforme aux normes admises.

3.3 DISPOSITIONS DU SURPLUS

A- L’Opérateur n’aura aucune obligation d’acheter l’intérêt
détenu par toute Partie dans tout surplus de matériel neuf ou
non,

B- L’Opérateur aura le droit de vendre ou de se défaire de
tout surplus de Matériel, à condition d’en avertir les autres
Parties et d'obtenir leur accord.

C- Le produit net de toute vente de Matériel devra être
crédité au Compte Général.

3.4 INVENTAIRES

A- Des inventaires de tout le Matériel normalement soumis à
ce contrôle dans l’industrie pétrolière internationale devront
être effectués périodiquement, au moins une fois par an, par
l'Opérateur selon les directives du Comité d’Opérations. 74 7)
44.

L’Opérateur devra notifier aux Parties par écrit, quatre vingt
dix (90) jours à l’avance, son intention de procéder auxdits
inventaires de manière à permettre aux Parties d’être
représentées lors de l’inventaire. Le défaut de représentation
d’une Partie à un inventaire engagera ladite Partie à accepter
l'inventaire.

B- L’inventaire devra être rapproché du Compte Général et
une liste des excédents et des manquants sera fournie aux Parties
avec des commentaires appropriés.

Le Compte Général sera ajusté des excédents et des manquants
agréés par le Comité d’Opérations.

C- Il est expressément convenu que les inventaires désignés
au paragraphe À ci-dessus porteront également sur les
immobilisations constituant le patrimoine des Parties dont
l’Opérateur a la garde.

IV CESSION D’IMMOBILISATIONS

Pour l’application des articles 14 et 15 du contrat, seront
considérées comme immobilisations les catégories de dépenses
mentionnées à l'Article 4.4 de la convention, à savoir :

— Les dépenses de prospection et de recherche ;

- Les frais de forage non compensés ;

- Les coûts d’abandon d’un forage ;

- Les coûts de forage de puits non productifs de
Pétrole ou de gaz en quantités commercialisables ;

- Les frais de premier établissement relatifs à
l'organisation et à la mise en marche des
Opérations pétrolières.

Etant entendu que ces dépenses devront avoir été imputées suivant
les règles du paragraphe 1.4 et du chapitre 2 du présent Accord
Comptable et seront exprimées au fur et à mesure de leur
imputation en Dollars U.S. afin de déterminer les montants en
Dollars U.S. à régler à COHO ; pour la conversion en devises, on
utilisera le taux de change moyen (vente et achat} du mois de
comptabilisation des dépenses tel que publié par la Banque

Centrale de Tunisie. &
45.

V- PREEMINENCE DU. CONTRAT

En cas de non conformité des présentes dispositions avec celles
du contrat les dispositions du contrat prévaudront.
Fait à Tunis, le 3:

cinq (5) Exemplaires originaux

Pour l’ENTREPRISE TUNISIENNE POUR COHO INTERNATIONAL LIMITED

D’ACTIVITES PETROLIERES

Le Président Directeur Général Le Vice Président

Abdelwabeb "KESRA Jeffrey CLARKE

46.

ANNEXE C

ACCORD ENTRE LES ACTIONNAIRES

POUR LA CREATION D’UNE SOCIETE MIXTE COHO-ETAP

Cet Accord constitue une Annexe du Contrat d’Association dont il
fait partie intégrante concernant le permis ZARAT et les
concessions en dérivant, conclu le même jour entre ETAP et COHO.

Il est convenu ce qui suit :

1. En conformité avec le Contrat d'Association, les Parties
constitueront une société mixte "La Société" de droit tunisien
chargée d'assurer le rôle d’Opérateur conformément à l’Article
4.3 du Contrat d’Association. Le nom de la société, dont le siège
sera à Tunis, sera convenu d’un commun accord entre COHO et
l'ETAP. Ladite société aura pour objet d'exercer le rôle
d’Opérateur pour le développement et l’exploitation, le transport
depuis le(s) gisement(s) jusqu'aux installations de traitement et
le traitement des hydrocarbures liquides ou gazeux provenant des
concessions qui seront octroyées et pour lesquelles l1’ETAP aura
exercé son option de participer dans le cadre de la Loi
Pétrolière, de la Convention et du Contrat d’Association.

11 est entendu que la société ne sera ni titulaire d'aucune
concession découlant de la Convention précitée et du Contrat
d’Association y afférent, ni propriétaire des hydrocarbures
liquides ou gazeux provenant de ces concessions.

Cependant, les actions devront être détenues, à tout moment, par
les Parties au Contrat d’Association.

2. Le capital initial de la société sera déterminé d’un commun
accord. L’ETAP et COHO participeront au capital de la société
dans les proportions suivantes :

ETAP : 40 $% (cinquante pour cent)

COHO : 60 % (cinquante pour cent)

Le capital sera réparti entre actions A et actions B ; les

actions À étant détenues par ETAP et par ses représentants, et
les actions B étant détenues par COHO et par ses représentants.

}
47.

3. Ainsi qu’il est stipulé dans le Contrat d’Association et à
l'annexe B, la société travaillera sans profit, les actionnaires
lui faisant les avances de fonds dont elle a besoin pour
l’exécution de ses activités suivant les principes établis dans
le Contrat d’Association et à l’Annexe B (Accord Comptable) qui ÿ
est annexé.

4. STATUS ET ORGANES SOCIAUX

4.1 Les statuts de la société seront élaborés en temps opportun.
4.2 Assemblée Générale

Le quorum de présence sera de deux représentants de chaque partie
au moins ayant une procuration/pouvoir leur permettant de voter.
Les décisions seront prises à la majorité des voix.

4.3 Conseil d'Administration

Le Conseil sera composé d’un nombre impair d’Administrateurs
soit 2 ETAP, 3 COHO. Les Administrateurs seront nommés par
l’Assemblée Générale ; deux sur proposition d’ETAP, représentant
les actions À, trois sur proposition de COHO, représentant les
actions B.

Le Conseil élira un Président Directeur Général et un Directeur
Général Adjoint.

Les fonctions du Président Directeur Général seront assumées par
un Administrateur désigné par les actionnaires du groupe B,
tandis que celles du Directeur Général Adjoint seront assumées
par un Administrateur désigné par les actionnaires du groupe À et
ce, jusqu’à ce que le facteur R tel que défini à l’Article 20 de
la Loi Pétrolière soit égal ou supérieur à 1,5 avec une période
maximum de deux (2) années à compter de la date d’entrée en
production de la première concession développée en commun.

À partir de la date de ladite récupération ou de la date
d’expiration du délai ci-dessus, celle des deux dates survenant
la première, les fonctions du Président Directeur Général seront
assumées par un Administrateur désigné par les actionnaires du
groupe À tandis que celles du Directeur Général Adjoint seront
assumées par un Administrateur désigné par les actionnaires du
groupe B. L‘’exercice des pouvoirs par le Président Directeur
Général et par le Directeur Général Adjoint sera réglé par
décision du Conseil d'Administration. W
É
48.

Dans ce cas les taux de participation dans le capital de la
société seront 50 $% - 50 % et chaque Partie sera représentée par
trois (3) administrateurs.

Le quorum de présence lors d’une réunion du Conseil
d’Administration sera de deux Administrateurs au moins de chacune
des catégories d’actionnaires A et B ; chaque Administrateur
représentera ses propres actions et pourra avoir une procuration
d’un autre Administrateur, le cas échéant. Les décisions seront
prises à la majorité des voix dans le cas où le pourcentage du
capital est 60 % COHO - 40 % ETAP et à l’unanimité dans le cas où
le pourcentage devient 50 $ - 50 % entre les deux sociétés.

4.4 Les décisions prises par la société tant au niveau de
l’Assemblée Générale qu’au niveau du Conseil d’Administration
devront être en conformité avec la politique générale et les
directives données par le Comité des Opérations.

5. ACTIONS ET TRANSFERT D’ACTIONS
5.1 Les actions seront obligatoirement nominatives.

5.2 Un actionnaire ne pourra céder ses actions à une Société
Affiliée telle que définie à l’Article 1 paragraphe 10 du Contrat
d’Association que si le cessionnaire garantit solidairement la
bonne exécution des obligations résultant pour lui du Contrat
d’Association et de la Convention.

Si la Société Affiliée Cessionnaire cessait à un moment donné de
remplir les conditions de la définition de ladite notion de
“Société Affiliée" mentionnée ci-dessus, les actions seront
immédiatement retransférées au cédant initial.

5.3 Toute cession d’actions à un tiers, c’est-à-dire toute
personne autre qu’un actionnaire À ou B, devra préalablement
recevoir l'agrément du Conseil d’Administration qui ne pourra
refuser de donner cet agrément que pour des raisons valables, et
ne sera effective que si le cessionnaire a explicitement adhéré
au Contrat d’Association et à la Convention.

6. LOI APPLICABLE

Le présent Accord entre les actionnaires sera régi et interprété
selon la Loi Tunisienne. Tout différend au sujet de
l'interprétation ou de l'exécution du présent Accord qui n’aura
pas pu être réglé à l'amiable sera soumis à l’arbitrage prévu à
l'Article 28 du Contrat d’Association. 714

à ÿ
49.
7. ORGANISATION

La Société travaillera avec un effectif qui sera déterminé par
décision du Comité d’Opérations. Son organigramme ainsi que toute
modification à ce dernier sera arrêté par le Conseil
d'Administration.

8. PROCEDURE COMPTABLE

Les rapports entre la Société et les partenaires de l’Association
dans le domaine financier et comptable en ce qui concerne les
appels de fonds, les états et les facturations, les imputations
au Compte Général seront effectués sur la base des pourcentages
de participation tels que définis à l'Article 3 paragraphes 1 et
2 du Contrat d’Association et seronté également régis par la
Procédure Comptable figurant dans l’annexe B du Contrat
d’Association.

9. CONTROLE

Les actionnaires auront le droit de vérifier les comptes de la
société et ce sur place dans les dossiers de cette dernière.

Cette vérification par audit devra être faite dans les vingt
quatre mois suivant la clôture de chaque exercice social.

Afin d'éviter autant que possible la perturbation des services
comptables concernés, les actionnaires feront leur possible pour
regrouper au maximum les vérifications.

Un préavis d’au moins trente (30} jours sera donné préalablement
à l’arrivée des auditeurs.

10. REGIMES SPECITAUX

La Société aura droit aux avantages de toutes natures, accordés à
l'Opérateur par les documents contractuels régissant le permis et
les concessions en découlant, pour cela la société devra en faire
la demande, en temps opportun.

11. DIVERS

11.1 Les frais de constitution et de mise en place de
l’organisation de la Société seront répartis entre les
actionnaires dans la proportion indiquée à l'Article 2.

11.2 Les titres des articles ne pourront en aucun cas affecter ou
avoir une influence sur l'interprétation des dispositions

contenues dans lesdits articles. a E]
50.

12. DUREE
La Société continuera à exister jusqu’à l’expiration du Contrat

d’Association ou de la dernière concession découlant de la
Convention.

Fait à Tunis, le ti

en cinq (5) exemplaires originaux

Pour l’ENTREPRISE TUNISIENNE Pour COHO INTERNATIONAL
D’ACTIVITES PETROLIERES LIMITED
Abdelwahab KESRAOUI Jeffrey CLARKE

Président Arecteu) Senérar Vice President

TE

cu Hour Imbreel Eire s
sure Ra: Peso TA TS à DS
| Serie PS ee _.

« Le Su Le mag
| -

